

 S1545 ENR: PEPFAR Stewardship and Oversight Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 1545IN THE SENATE OF THE UNITED STATESAN ACTTo extend authorities related to global HIV/AIDS and to
		  promote oversight of United States programs.1.Short titleThis Act may be cited as the
			 PEPFAR Stewardship and Oversight Act
			 of 2013.2.Inspector General
			 oversightSection 101(f)(1) of
			 the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7611(f)(1)) is amended—(1)in subparagraph
			 (A), by striking 5 coordinated annual plans for oversight activity in
			 each of the fiscal years 2009 through 2013 and inserting
			 coordinated annual plans for oversight activity in each of the fiscal
			 years 2009 through 2018; and(2)in subparagraph
			 (C)—(A)in clause
			 (ii)—(i)in
			 the heading, by striking Subsequent and inserting
			 2010 through
			 2013; and(ii)by
			 striking the last four plans and inserting the plans for
			 fiscal years 2010 through 2013; and(B)by adding at the
			 end the following new clause:(iii)2014
				planThe plan developed under
				subparagraph (A) for fiscal year 2014 shall be completed not later than 60 days
				after the date of the enactment of the PEPFAR Stewardship and Oversight Act of
				2013.(iv)Subsequent
				plansEach of the last four plans developed under subparagraph
				(A) shall be completed not later than 30 days before each of the fiscal years
				2015 through 2018,
				respectively..3.Annual treatment
			 study(a)Annual study;
			 messageSection 101(g) of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7611(g)) is amended—(1)in paragraph (1), by striking
			 through September 30, 2013 and inserting through
			 September 30, 2019;(2)by redesignating
			 paragraph (2) as paragraph (3);(3)by inserting after
			 paragraph (1) the following new paragraph:(2)2013 through
				2018 studiesThe studies required to be submitted by September
				30, 2014, and annually thereafter through September 30, 2018, shall include, in
				addition to the elements set forth under paragraph (1), the following
				elements:(A)A plan for
				conducting cost studies of United States assistance under section 104A of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2) in partner countries, taking
				into account the goal for more systematic collection of data, as well as the
				demands of such analysis on available human and fiscal resources.(B)A comprehensive
				and harmonized expenditure analysis by partner country, including—(i)an analysis of
				Global Fund and national partner spending and comparable data across United
				States, Global Fund, and national partner spending; or(ii)where providing
				such comparable data is not currently practicable, an explanation of why it is
				not currently practicable, and when it will be
				practicable.;
				and(4)by adding at the
			 end the following new paragraph:(4)Partner country
				definedIn this subsection, the term partner country
				means a country with a minimum United States Government investment of HIV/AIDS
				assistance of at least $5,000,000
				in the prior fiscal year..4.Participation in
			 the Global Fund to fight AIDS, Tuberculosis, and Malaria(a)LimitationSection 202(d)(4) of the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7622(d)(4)) is amended—(1)in subparagraph
			 (A)—(A)in clause (i), by
			 striking 2013 and inserting 2018;(B)in clause
			 (ii)—(i)by striking 2013 and
			 inserting 2018; and(ii)by
			 striking the last two sentences; and(C)in clause (vi),
			 by striking 2013 and inserting 2018; and(2)in subparagraph
			 (B)—(A)by striking
			 under this subsection each place it appears;(B)in clause (ii),
			 by striking pursuant to the authorization of appropriations under
			 section 401 and inserting to carry out section 104A of the
			 Foreign Assistance Act of 1961; and(C)in clause (iv),
			 by striking 2013 and inserting 2018.(b)Withholding
			 fundsSection 202(d)(5) of the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)) is amended
			 by—(1)in paragraph
			 (5)—(A)by striking
			 2013 and inserting 2018;(B)in subparagraph
			 (C)—(i)by
			 inserting in an open, machine readable format after
			 site;(ii)by
			 amending clause (v) to read as follows:(v)a
				regular collection, analysis, and reporting of performance data and funding of
				grants of the Global Fund, which covers all principal recipients and all
				subrecipients on the fiscal cycle of each grant, and includes the distribution
				of resources, by grant and principal recipient and subrecipient, for
				prevention, care, treatment, drugs, and commodities purchase, and other
				purposes as
				practicable;;(C)in subparagraph
			 (D)(ii), by inserting , in an open, machine readable format,
			 after audits;(D)in subparagraph
			 (E), by inserting , in an open, machine readable format, after
			 publicly;(E)in subparagraph
			 (F)—(i)in
			 clause (i), by striking ; and and inserting a semicolon;
			 and(ii)by
			 striking clause (ii) and inserting the following new clauses:(ii)all principal
				recipients and subrecipients and the amount of funds disbursed to each
				principal recipient and subrecipient on the fiscal cycle of the grant;(iii)expenditure
				data—(I)tracked by
				principal recipients and subrecipients by program area, where practicable, prevention, care, and treatment and reported in a format that allows comparison with other funding
				streams in each country; or(II)if such
				expenditure data is not available, outlay or disbursement data, and an
				explanation of progress made toward providing such expenditure data; and(iv)high-quality
				grant performance evaluations measuring inputs, outputs, and outcomes, as
				appropriate, with the goal of achieving outcome
				reporting;;
				and(F)by amending
			 subparagraph (G) to read as follows:(G)has published an
				annual report on a publicly available Web site in an open, machine readable
				format, that includes—(i)a
				list of all countries imposing import duties and internal taxes on any goods or
				services financed by the Global Fund;(ii)a description of
				the types of goods or services on which the import duties and internal taxes
				are levied;(iii)the total cost
				of the import duties and internal taxes;(iv)recovered import
				duties or internal taxes; and(v)the status of
				country
				status-agreements;.5.Annual
			 reportSection 104A(f) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(f)) is amended to read as
			 follows:(f)Annual
				report(1)In
				generalNot later than
				February 15, 2014, and annually thereafter, the President shall submit to the
				Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives a report in an open, machine readable
				format, on the implementation of this section for the prior fiscal year.(2)Report due in 2014The report due not later than  February 15, 2014, shall include the elements required by law prior to the enactment of the PEPFAR Stewardship and Oversight Act
			 of 2013.(3)Report
				elementsEach report submitted after February 15, 2014, shall
				include the following:(A)A description
				based on internationally available data, and where practicable high-quality
				country-based data, of the total global burden and need for HIV/AIDS
				prevention, treatment, and care, including—(i)estimates by
				partner country of the global burden and need; and(ii)HIV incidence,
				prevalence, and AIDS deaths for the reporting period.(B)Reporting on
				annual targets across prevention, treatment, and care interventions in partner
				countries, including—(i)a
				description of how those targets are designed to—(I)ensure that the
				annual increase in new patients on antiretroviral treatment exceeds the number
				of annual new HIV infections;(II)reduce the
				number of new HIV infections below the number of deaths among persons infected
				with HIV; and(III)achieve an
				AIDS-free generation;(ii)national targets
				across prevention, treatment, and care that are—(I)established by
				partner countries; or(II)where such
				national partner country-developed targets are unavailable, a description of
				progress towards developing national partner country targets; and(iii)bilateral
				programmatic targets across prevention, treatment, and care, including—(I)the number of
				adults and children to be directly supported on HIV treatment under United
				States-funded programs;(II)the number of
				adults and children to be otherwise supported on HIV treatment under United
				States-funded programs; and(III)other
				programmatic targets for activities directly and otherwise supported by United
				States-funded programs.(C)A description, by partner country, of HIV/AIDS
				funding from all sources, including funding levels from partner countries,
				other donors, and the private sector, as practicable.(D)A description of how United States-funded
				programs, in conjunction with the Global Fund, other donors, and partner
				countries, together set targets, measure progress, and achieve positive
				outcomes in partner countries.(E)An annual
				assessment of outcome indicator development, dissemination, and performance for
				programs supported under this section, including ongoing corrective actions to
				improve reporting.(F)A description and explanation of changes in
				related guidance or policies related to implementation of programs supported
				under this section.(G)An assessment and
				quantification of progress over the reporting period toward achieving the
				targets set forth in subparagraph (B), including—(i)the number, by
				partner country, of persons on HIV treatment, including specifically—(I)the number of
				adults and children on HIV treatment directly supported by United States-funded
				programs; and(II)the number of
				adults and children on HIV treatment otherwise supported by United
				States-funded programs;(ii)HIV treatment
				coverage rates by   partner country;(iii)the net
				increase in persons on HIV treatment by  partner country;(iv)new infections
				of HIV by partner country;(v)the number of HIV
				infections averted;(vi)antiretroviral
				treatment program retention rates by partner country, including—(I)performance
				against annual targets for program retention; and(II)the retention
				rate of persons on HIV treatment directly supported by United States-funded
				programs; and(vii)a description
				of supportive care.(H)A description of
				partner country and United States-funded HIV/AIDS prevention programs and policies,
				including—(i)an assessment by
				country of progress towards targets set forth in subparagraph (B), with a
				detailed description of the metrics used to assess—(I)programs to
				prevent mother to child transmission of HIV/AIDS, including coverage
				rates;(II)programs to
				provide or promote voluntary medical male circumcision, including coverage
				rates;(III)programs for
				behavior-change; and(IV)other
				programmatic activities to prevent the transmission of HIV;(ii)antiretroviral
				treatment as prevention; and(iii)a description
				of any new preventative interventions or methodologies.(I)A description of
				the goals, scope, and measurement of program efforts aimed at women and
				girls.(J)A description of
				the goals, scope, and measurement of program efforts aimed at orphans,
				vulnerable children, and youth.(K)A description of
				the indicators and milestones used to assess effective, strategic, and
				appropriately timed country ownership, including—(i)an explanation of
				the metrics used to determine whether the pace of any transition to such
				ownership is appropriate for that country, given that country’s level of
				readiness for such transition;(ii)an analysis of
				governmental and local nongovernmental capacity to sustain positive
				outcomes;(iii)a description
				of measures taken to improve partner country capacity to sustain positive
				outcomes where needed; and(iv)for countries
				undergoing a transition to greater country ownership, a description of
				strategies to assess and mitigate programmatic and financial risk and to ensure
				continued quality of care for essential services.(L)A description,
				globally and by partner country, of specific efforts to achieve and incentivize greater
				programmatic and cost effectiveness, including—(i)progress toward
				establishing common economic metrics across prevention, care and treatment with
				partner countries and the Global Fund;(ii)average costs,
				by country and by core intervention;(iii)expenditure
				reporting in all program areas, supplemented with targeted analyses of the
				cost-effectiveness of specific interventions; and(iv)import duties
				and internal taxes imposed on program commodities and services, by
				country.(M)A description of
				partnership framework agreements with countries, and regions where applicable,
				including—(i)the objectives
				and structure of partnership framework agreements with countries,
				including—(I)how these
				agreements are aligned with national HIV/AIDS plans and public health
				strategies and commitments of such countries; and(II)how these
				agreements incorporate a role for civil society; and(ii)a description of
				what has been learned in advancing partnership framework agreements with
				countries, and regions as applicable, in terms of improved coordination and
				collaboration, definition of clear roles and responsibilities of participants
				and signers, and implications for how to further strengthen these agreements
				with mutually accountable measures of progress.(N)A description of efforts and activities to
				engage new partners, including faith-based, locally-based, and United States
				minority-serving institutions.(O)A definition and
				description of the differentiation between directly and otherwise supported
				activities, including specific efforts to clarify programmatic attribution and
				contribution, as well as timelines for dissemination and implementation.(P)A description, globally and by country, of specific efforts to address co-infections and co-morbidities of HIV/AIDS, including—(i)the number and percent of people in HIV care or treatment who started tuberculosis treatment; and(ii)the number and percentage of eligible HIV positive patients starting isoniazid preventative therapy.(Q)A description of efforts by partner countries to train, employ, and retain health care workers, including efforts to address workforce shortages.(R)A description of program evaluations completed during the reporting period, including whether all completed evaluations have been published on a publically available Internet website and whether any completed evaluations did not adhere to the common evaluation standards of practice published under paragraph (4).(4)Common evaluation standardsNot later than February 1, 2014, the Global AIDS Coordinator shall publish on a publically available  Internet website the common evaluation standards of practice referred to in paragraph (3)(R).(5)Partner country
				definedIn this subsection, the term partner country
				means a country with a minimum United States Government investment of HIV/AIDS
				assistance of at least $5,000,000
				in the prior fiscal year..6.Allocation of
			 funding(a)Orphans and
			 vulnerable childrenSection 403(b) of the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7673(b)) is amended—(1)by striking
			 2013 and inserting 2018; and(2)by striking
			 amounts appropriated pursuant to the authorization of appropriations
			 under section 401 and inserting amounts appropriated or
			 otherwise made available to carry out the provisions of section 104A of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2).(b)Funding
			 allocationSection 403(c) of the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673(c)) is
			 amended—(1)by striking
			 2013 and inserting 2018; and(2)by striking
			 amounts appropriated for bilateral global HIV/AIDS assistance pursuant
			 to section 401 and inserting amounts appropriated or otherwise
			 made available to carry out the provisions of section 104A of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151b–2).Speaker of the House of RepresentativesVice President of the United States and President of the Senate